DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/01/2021 is acknowledged. Claims 25 and 36 are amended and claims 26, 37, 47 and 48 are canceled. Claims 25, 27-36 and 38-46 are under examination.
The support for the added wherein phrase in the independent claims can be found at paragraph bridging pages 12-13 of the instant specification (paragraph [0062]) and paragraph [0050] of the provisional application (62/505,864).

Objections/Rejections Withdrawn
Note: Any previous objection or rejection over claims 26, 37, 47 and 48 are hereby withdrawn in response to Applicant’s amendment of the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to Figure 10 is withdrawn in response to Applicant’s amendment. Specifically, the text of Figure 10 because is now clearly legible.

Specification
The objection to the disclosure for informalities is withdrawn in response to Applicant’s amendment. Specifically, the title has been amended to correct a grammatical error. Second, Example 10 has been amended to reference Figure 11 (see pages 33-34; paragraphs [0162]-[0163]). 

Claim Rejections - 35 USC § 102
The rejection of claims 25, 27, 28, 30, 31, 32 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Ichim (WO 2007149548) is withdrawn in response to Applicant’s amendment of the claims to recite SEQ ID NO: 1 or a fragment thereof, which Ichim does not teach.

Claim Rejections - 35 USC § 103
The rejection of claims 25, 27, 28, 30-31, 34-36, 38, 39, 41, 42 and 45-46 under 35 U.S.C. 103 as being unpatentable over Reversade (WO2015/084264) in view of Fandel et al. (EUROPEAN UROLOGY 61 (2012) 201-210) and the abstract by Sopko et al. (Eur Urol Suppl March 2016;15(3);e887) is withdrawn in response to Applicant’s amendment of the claims to recite SEQ ID NO: 1 or a fragment thereof, which the combined teachings of Reversade, Fandel et al. and Sopko et al. do not teach.

The rejection of claims 25-28, 30-31, 34-39, 41, 42 and 45-48 under 35 U.S.C. 103 as being unpatentable over Reversade (WO2015/084264) in view of Fandel et al. (EUROPEAN UROLOGY 61 (2012) 201-210—on IDS filed 11/13/2019) and the abstract 

The rejection of claims 25-31, 34-36, 38-42 and 45-46 under 35 U.S.C. 103 as being unpatentable over Reversade (WO2015/084264) in view of Fandel et al. (EUROPEAN UROLOGY 61 (2012) 201-210—on IDS filed 11/13/2019) and the abstract by Sopko et al. (Eur Urol Suppl March 2016;15(3);e887), Fandel et al. (EUROPEAN UROLOGY 61 (2012) 201-210—on IDS filed 11/13/2019), Sopko et al. (Eur Urol Suppl March 2016;15(3);e887), Kent et al. above, and further in view of (Lin et al. International Journal of Impotence Research (2004) 16, S38–S39) is withdrawn in response to Applicant’s amendment and upon further consideration. First, Applicant has amended of the claims to recite SEQ ID NO: 1 or a fragment thereof. Further, Applicant’s argument at p. 9 of the Remarks filed 09/01/2021 are persuasive. Specifically, Applicant argues 

The rejection of claims 25, 27, 28, 30-36, 38, 39 and 41-46 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Reversade, Fandel et al. and the Sopko abstract as applied to claims 25, 27, 28, 30-31, 34-36, 38, 39, 41, 42 and 45-46 above, and further in view of DiSimone et al. (20140081012—published 03/20/2014) is withdrawn in response to Applicant’s amendment of the claims to recite SEQ ID NO: 1 or a fragment thereof, which the combined teachings of Reversade, Fandel et al., Sopko et al. and DiSimone do not teach.

The rejection of claims 25, 27, 28, 30-32, 34, 36, 38, 39, 41-43 and 45 under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548) in view of Hakim (Nat Rev Urol. 9, 520-536 (2012)—on IDS filed 11/13/2019) is withdrawn in response to Applicant’s amendment of the claims to recite SEQ ID NO: 1 or a fragment thereof, which the combined teachings of Ichim in view of Hakim do not teach.

Objections/Rejections Maintained
Drawings
The objection to Figure 11 is maintained because the graph in the lower center of Figure 11 still states “PENLLE” in the title and label, and presumably should state “PENILE”. In addition, “WEIGH” in the labeling of the y-axis should state “WEIGHT”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement
The rejection of claims 25, 27-36 and 38-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained for reasons of record and the following. Applicant’s amendment of the claims to remove the “homolog” and “fusion polypeptide” language is acknowledged. In addition, Applicant has amended claim 36 to delete the term “preventing”. Nevertheless, the claims still recite a “functional fragment thereof”, thus encompass administration of fragments of SEQ ID NO: 1 to treat or inhibit erectile dysfunction (ED). The specification, while being enabling for enabling for treating ED in a male subject suffering therefrom comprising intracavernous administration of a stromal derived factor 1 (SDF-1) polypeptide having the amino acid sequence set forth in SEQ ID NO: 1, does not reasonably provide enablement for “functional fragments” of SEQ ID NO: 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

Insomuch as the claims still encompass fragments of SEQ ID NO: 1, they remain broad with respect to the structure of the “SDF-1” administered. As was noted at p. 5 of the Office action mailed 04/01/2021, the instant specification exemplifies recombinant human SDF-1 protein (see pages 31-34). In addition, the instant specification demonstrates successful gene transfer targeting the major pelvic ganglion (MPG—see p. 5, paragraph [0029]). The specification embraces broad definition of functional fragments (see p. 8, paragraph [0046]) and discloses that screening techniques (paragraph [0047]). In summary, the evidence set forth in the specification is not commensurate in scope with the breadth of the claims.
Regarding fragments of SEQ ID NO: 1, generally speaking, predicting protein substitutions, deletions and additions while maintaining functionality of a given protein is complex. Indeed, the art provides evidence that even single point mutations can have unpredictable effects. Bhattacharya et al. (PLoS ONE 12(3): e0171355. https://doi.org/10.1371/journal.pone.0171355; 22 pages total—of record) teach that st and 2nd paragraphs). The instant specification does not disclose what portions of SEQ ID NO: 1 must be preserved in order to enable it to treat ED. See also Fenton et al. (Medicinal Chemistry Research (2020) 29:1133–1146—of record), who review the unpredictability of making substitutions even at non-conserved positions in a protein. Briefly, even substitutions at non-conserved positions can have significant effects on protein function, and computational algorithms cannot predict these very well (p. 1134, left column, 1st full paragraph). Given these teachings, screening all of the possible SDF-1 fragments for the function of treating and inhibiting ED would still require an undue amount of experimentation.
	Due to the large quantity of experimentation necessary to test all the SEQ ID NO: 1 fragments for the ability to treat and inhibit ED, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite limitations the recited SEQ ID NO: 1 functional fragments, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Response to Arguments
	Applicant asserts at p. 7 of the Remarks filed 09/01/2021 that the claims have been amended to recite SEQ ID NO: 1 and delete reference to “preventing” ED, and therefore meet the enablement requirement.

	This argument has been fully considered, but is not found persuasive. As noted above, while Applicant’s amendment addressed some of the concerns raised in the Office action mailed 04/01/2021 (pages 4-8), the recitation of “functional fragments” of SEQ ID NO: 1 remains an issue. The instant specification does not disclose any such functional fragments. Further, the art demonstrates that minor changes in polypeptide sequence can have major effects that are not necessarily predictable. One skilled in the art would have to undertake an unreasonable amount of experimentation to determine what fragments, which encompass peptides with large portions of SEQ ID NO: 1 deleted, would be capable of treating and inhibiting ED (i.e., to determine what fragments are “functional” for performing the method).  

Written Description
The rejection of claims 25, 27-36 and 38-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following. Applicant’s amendment of the claims to remove the “homolog” and “fusion polypeptide” language is acknowledged. Nevertheless, the claims still recite a “functional fragment thereof”, thus encompass administration of fragments of SEQ ID NO: 1 to treat or inhibit erectile dysfunction (ED). Functional fragments of SEQ ID NO: 1 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The specification encompasses a broad genus of functional fragments (see p. 8, paragraph [0046]), but does not describe the structure of such fragments. The genus of encompassed fragments must also have the particular function of treating and inhibiting erectile dysfunction (ED). In contrast, the instant specification discloses only recombinant human SDF-1 protein (see pages 31-34) as having the required function (SEQ ID NO: 1). Fragments encompass peptides that are missing large portions of the parent protein. The instant specification does not disclose what portions of SEQ ID NO: 1 must be preserved in order to maintain its function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.

Response to Arguments
Applicant asserts at p. 7 of the Remarks filed 09/01/2021 that the claims have been amended to recite SEQ ID NO: 1 and therefore the specification as filed shows Applicant was in possession of the subject matter of claims 25, 27-36 and 38-48 at the time of filing.

This argument has been fully considered, but is not found persuasive. As noted above, while Applicant’s amendment addressed some of the concerns raised in the st and 2nd paragraphs) and Fenton et al. (Medicinal Chemistry Research (2020) 29:1133–1146—of record), who teach that substitutions even at non-conserved positions in a protein can result in non-functional proteins (p. 1134, left column, 1st full paragraph). As noted above, fragments encompass peptides with large portions of SEQ ID NO: 1 deleted. The instant specification does not describe what portions of SEQ ID NO: 1 must be preserved to generate fragments capable of treating and inhibiting ED.  

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 27, 28, 30-32, 34, 36, 38, 39, 41-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim (WO 2007149548), Hakim et al. and further in view of Kent et al. (WO9911655). All references are of record. This rejection is based upon the combination of the rejections set forth at pages 20-23 of the Office action mailed 04/01/2021. There are no new issues raised, however, the rejection is reorganized in response to Applicant’s amendment of the claims limiting the polypeptide to SEQ ID NO: 1 or a fragment thereof, and was therefore necessitated by Applicant’s amendment. 

In variations of the invention where endothelial progenitors/endothelial cells are administered systemically, the local administration of an endothelial progenitor/endothelial cell chemoattractant factor may be used in order to increase the number of cells homing to the area of need. Said chemoattractant factors may include SDF-1...

The Ichim WO document also teaches that phosphodiesterase type 5 (PDE-5) inhibitors are currently “the standard of care for treatment of ED” (see p. 6, paragraph [0016]), thus they disclose ED patients often also receive PDE-5 administration. Further, Ichim teaches the administration of mesenchymal stem cells (MSC) to treat erectile dysfunction (see claims 1-15), which are reasonably construed as an additional neurotrophic agent. In addition, Ichim teaches that administration of MSCs can be local (see paragraph [0061]). Finally, Ichim teaches that the chemoattractant can be localized by encapsulation in a hydrogel such as one containing collagen (claim 89). 
The second factor to consider is to ascertain the differences between the prior art and the instant claims. (i) Ichim teaches that the erectile dysfunction can be as a result of a surgical injury (see p. 11, paragraph [0033]), but does not specifically teach a patient population that has undergone or is undergoing prostate surgery. (ii) While Ichim teaches the SDF-1 polypeptide, it does not explicitly teach the sequence set forth in SEQ ID NO: 1. These issues will be considered in turn.
st paragraph). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Ichim by treating a patient population undergoing prostate surgery because according to Hakim et al., this is one of the most common reasons for ED. The person of ordinary skill in the art would have been motivated to treat this patient population because they suffer from “denervation of the erectile tissue” (p. 520, right column, 1st paragraph of Hakim and colleagues) and the methods disclosed in the WO document by Ichim induce “regeneration of nervous tissue” in those suffering from ED (see p. 23, paragraph [0084]). Furthermore, the person of ordinary skill in the art could have reasonably expected success because Ichim addresses the ED pathophysiology identified by Hakim et al.
(ii) Kent et al. teach the amino acid sequence for SDF-1α at p. 41. The alignment between SEQ ID NO: 5 of Kent et al., which shares 100% sequence homology to instant SEQ ID NO: 1, is as follows:
RESULT 3
AAY06725
ID   AAY06725 standard; protein; 93 AA.
AC   AAY06725;
DT   15-JUN-2007  (revised)
DT   18-JUN-1999  (first entry)
DE   Amino acid sequence of native SDF-1 alpha.

OS   Homo sapiens.
CC PN   WO9911655-A1.
CC PD   11-MAR-1999.
CC PF   31-AUG-1998;   98WO-US018096.
PR   04-SEP-1997;   97US-0057620P.
CC PA   (GRYP-) GRYPHON SCI.
CC PI  Kent SBH, Siani MA, Simon R, Wilken J;
DR   WPI; 1999-205128/17.
DR   PC:NCBI; gi10834988.
DR   PC:SWISSPROT; P48061.
DR   PC:BIND; 78373, 179450, 92667.
CC PS   Example 4; Page 41; 75pp; English.

SQ   Sequence 93 AA;

  Query Match             100.0%;  Score 484;  DB 1;  Length 93;
  Best Local Similarity   100.0%;  
  Matches   93;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNAKVVVVLVLVLTALCLSDGKPVSLSYRCPCRFFESHVARANVKHLKILNTPNCALQIV 60

Qy         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93
              |||||||||||||||||||||||||||||||||
Db         61 ARLKNNNRQVCIDPKLKWIQEYLEKALNKRFKM 93

It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Ichim and Hakim et al. by using the human wild-type SDF-1α, as taught by Kent et al. because Ichim contemplates the treatment of ED with a chemoattractant in humans and SDF-1α is a potent chemoattractant. The person of ordinary skill in the art would have been motivated to use the wild-type human SDF-1 when treating a human condition. For this reason as well the person of ordinary skill in the art could have reasonably expected success.
Thus the claims do not contribute anything non-obvious over the prior art.

Response to Arguments
	Applicant argues at pages 13-14 that the combined teachings of Ichim, Hakim and Kent do not teach or suggest promoting an increase in vascularization of the penile tissue. Applicant cites Example 3 (Figure 4) of the instant specification, noting that injections of rhSDF-1 (concentration/vehicle 1 µg in 50 µl saline) increases penile tissue mRNA expression of SDF-1, CXCR4, CXCR7, VEGF and SMA after BCNI [bilateral
nerve crush injury] treatment compared to saline controls”. 	

This argument has been fully considered, but is not found persuasive. In response to Applicant's argument that the applied prior art references did not recognize that the composition had the beneficial effect of increasing vascularization of the penile Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, the dose recited by Applicant was administered in a rat BCNI model, and according to the instant specification, “the dose of the pharmaceutical compositions of the present invention can be about 0.001 to about 1000 mg/kg bodyweight of the subject being treated, from about 0.01 to about 100 mg/kg body weight, from about 0.1 mg/kg to about 10 mg/kg, and from about 0.5 mg to about 5 mg/kg body weight” (see the bottom of p. 19). The instant specification also teaches that the pharmaceutical compositions of the invention “can be administered at a concentration of 1 nM to about 10,000 nM, preferably from about 10 nM to about 5,000 nM, more preferably from about 10 nM to about 1000 nM” or “an amount of SDF-1 administered would be between about 1 μg/ml to about 500 μg/ml, including 2 μg/ml, to 20 μg/ml, 40 μg/ml, 60 μg/ml, 80 μg/ml, 100 μg/ml, 200 μg/ml, 300 μg/ml, and 400 μg/ml” (see the top of p. 30). In other words, the specification discloses a large range of possible doses and concentrations. If Applicant means to argue that the claims set forth a particular effective dose to achieve a desired effect, said dose is not recited in the claims, nor does the instant specification narrow the field of possible doses. A limiting dose is not present in the claims, thus the combined prior art teachings still provide ample motivation to one having ordinary skill in the art to treat ED with SDF-1, even if the motivation of Ichim was to attract endogenous 

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649